PER CURIAM.
Defendant appeals from an order revoking his probation on the grounds that he committed three separate armed robberies. Although there is sufficient evidence to support the finding that defendant robbed Nugget Oil Store # 7 and we affirm the order of revocation on this ground, there was no evidence introduced at the violation of probation hearing to support the findings that defendant also robbed Nugget Oil Store # 11 and a Taco Rancho Restaurant. Therefore, we remand the case to the trial court with instructions to strike that portion of the order of revocation of probation finding defendant robbed Nugget Oil Store #11 and the Taco Rancho Restaurant. Otherwise, that portion of the order revoking defendant’s probation on the finding that he robbed Nugget Oil Store # 7 is affirmed.
AFFIRMED in part and REVERSED and REMANDED in part.
McCORD, BOOTH and SHIVERS, JJ., concur.